Citation Nr: 1760025	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-07 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1984 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the VA RO in San Diego, California.

The Board notes that the Veteran requested that he be afforded videoconference hearing before a member of the Board.  A review of the record shows that the Veteran has not been afforded his requested hearing.  However, as discussed below, the evidence currently of record is sufficient to grant the claim on appeal.  Therefore, the Board finds that there is no prejudice to the Veteran in making a final decision in the appeal without first affording him his requested hearing before the Board.


FINDING OF FACT

Sleep apnea had its onset during the Veteran's active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his sleep apnea had its onset during active service.  Specifically, the Veteran has reported that he first began having symptoms of sleep apnea while in active service, to include excessive snoring and daytime sleepiness.  He has reported that he did not think to obtain treatment for those symptoms during service as he was not aware that they were anything abnormal.  

Service treatment records (STRs) for the Veteran's period of active service are silent for treatment for, or a diagnosis of, sleep apnea while the Veteran was in active service.  Regardless, the Veteran asserts that he first experienced the symptoms that eventually led to his diagnosis of sleep apnea while in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

Additionally, of record are a number of lay statements from the Veteran's parents, a sibling, and high school friends in which it was noted that the Veteran did not have symptoms of sleep apnea prior to his active service.  Specifically, it was reported that the Veteran did not store before service, but that he did start snoring while he was in active service.  The Veteran's family members reported that they grew increasingly concerned about the severity of his snoring after he entered active service.  

The Board notes that lay persons are competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's family and friends are competent to report that the Veteran did not experience symptoms of sleep apnea prior to his active service, and that his snoring got progressively worse after he entered active service.  Moreover, the Board finds their statements to be credible.

Post-service medical evidence of record shows that the Veteran was diagnosed with severe sleep apnea based on the results of a sleep study in 2000.  

In July 2015, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first experienced symptoms of sleep apnea while in active service, to include heavy snoring and daytime sleepiness.  He reported that his ex-wife always complained about his snoring, but that she would not write a statement to that effect in connection with the Veteran's claim for benefits.  The examiner confirmed the diagnosis of sleep apnea and opined that it was at least as likely as not that the Veteran's sleep apnea symptoms existed while he was in active service.    

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify symptoms which led to a diagnosis of sleep apnea, and his statements have been found credible. 

In sum, the Veteran has competently reported that he first experienced symptoms associated with a later diagnosis of sleep apnea while in active service, and those statements have been found credible by the Board.  Post-service medical evidence of record shows that the Veteran was diagnosed with sleep apnea in 2000 and the July 2015 VA examiner opined that it was as likely as not that the Veteran had symptoms of sleep apnea while he was in active service.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for sleep apnea is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for sleep apnea is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


